Case 3:19-cv-00185-RLY-MPB Document 18 Filed 09/18/19 Page 1 of 2 PageID #: 187




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

 MAJOR WIRE INDUSTRIES, LTD.,                 )
                                              )
         Plaintiff,                           )
                                              )
         v.                                   ) Case No. 3:19-cv-185-RLY-MPB
                                              )
 JAMES SILER                                  )
                                              )
         and                                  )
                                              )
 DUREX PRODUCTS, INC.,                        )
                                              )
         Defendants.                          )

                  ORDER ON DEFENDANTS’ MOTION TO STAY PENDING
                     A CONFERENCE WITH MAGISTRATE JUDGE

        Defendants, James Siler and Durex Products, Inc., filed their Motion to Stay Pending a

Conference With Magistrate Judge. (Docket No. 15). The Court, having considered the argument

of counsel and being duly advised in the premises, hereby ORDERS:

        1.       The deadlines for Defendants’ respective responses to Plaintiff’s Motion for

Preliminary Injunction (Docket No. 3) are hereby STAYED pending further action of this Court

following the conclusion of a conference between the parties and the Magistrate Judge assigned to

this case;

        2.       The deadlines for Defendants’ respective responses to Plaintiff’s Combined Motion

for Expedited Discovery and Evidentiary Hearing on Motion for Preliminary Injunction (Docket No.

5) are hereby STAYED pending further action of this Court following the conclusion of a

conference between the parties and the Magistrate Judge assigned to this case; and




                                                 1
Case 3:19-cv-00185-RLY-MPB Document 18 Filed 09/18/19 Page 2 of 2 PageID #: 188




       3.       A TELEPHONIC STATUS CONFERENCE is set for SEPTEMBER 24, 2019

at 1:30 p.m., Evansville time (CST), before the Honorable Matthew P. Brookman, United State

Magistrate Judge. The information needed by counsel to participate in this telephonic

conference will be provided by a separate notification.

       Dated: September 18, 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record via email generated by the court’s ECF system.




                                                2
